     Case 5:18-cv-02065-CJC-KK Document 26-1 Filed 05/13/19 Page 1 of 1 Page ID #:170




1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11     STEVE GALLION, individually and ) Case No. 5:18-cv-02065-CJC
       on behalf of all others similarly )
12
       situated,                         ) [PROPOSED] ORDER
13                                       ) DISMISSING PLAINTIFF’S
       Plaintiff,                        ) INDIVIDUAL CLAIMS WITH
14                                       ) PREJUDICE AND CLASS CLAIMS
                             v.          ) WITHOUT PREJUDICE
15
                                         )
16     CALLINGPOST                       )
       COMMUNICATIONS, INC.;             )
17      DOES 1-10 Inclusive,             )
18
                                         )
                    Defendant.           )
19

20
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
21
      this matter is dismissed in its entirety with prejudice as to the named plaintiff, and
22
      without prejudice as to the putative class alleged in the complaint, pursuant to
23
      Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party shall bear
24
      its/his own costs and attorneys’ fees.
25

26    Dated: May ____, 2019
27
                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
28




                                      [Proposed]Order to Dismiss - 1
